                              UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
                                                         Case No. 19-cr-04072-W

                                      Plaintiff,
                      vs.
                                                         JUDGMENT OF DISMISSAL
Juan Antonio Castro-Osuna,

                                    Defendant.



IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
☒
      granted the motion of the Government for dismissal of this case, without prejudice; or

☐     the Court has dismissed the case for unnecessary delay; or

☐     the Court has granted the motion of the Government for dismissal, without prejudice; or

☐     the Court has granted the motion of the defendant for a judgment of acquittal; or

☐     a jury has been waived, and the Court has found the defendant not guilty; or

☐     the jury has returned its verdict, finding the defendant not guilty;

☒     of the offense(s) as charged in the Information:
      46:70503(a)(1); 21:952,960,963; 8:1324(a)(2)(B)(ii); 8:1326(a); 18:2 - Possession of
      Marijuana with Intent to Distribute on Board a Vessel; Attempted Importation of
      Marijuana; Attempted Bringing in Aliens for Financial Gain; Attempted Reentry of
      Removed Alien; Aiding and Abetting



Dated: 11/5/2019
                                                   Hon. Jill L. Burkhardt
                                                   United States District Judge
